944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NITED STATES of America, Plaintiff-Appellee,v.Rigoberto Robustiano CARRANDI, Defendant-Appellant.
No. 91-5756.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26,1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Frank W. Bullock, Jr., District Judge.  (CR-90-185-G)
Thomas H. Johnson, Jr., Office of Michael E. Lee, P.A., Greensboro, N.C., for appellant.
Robert H. Edmunds, United States Attorney, Harry L. Hobgood, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rigoberto R. Carrandi appeals his conviction by a jury of conspiracy to distribute cocaine (21 U.S.C. § 846) and possession with intent to distribute cocaine (21 U.S.C. § 841).   Counsel for Carrandi has filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), representing that, in his view, there are no meritorious issues for appeal.   Carrandi has been notified of his right to file a supplemental brief, but has failed to exercise this right.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.   We therefore affirm the judgment of the district court.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.*


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


5
AFFIRMED.



*
 We deny defense counsel leave to withdraw